Name: Decision No 2/91 of the ACP-EEC Customs Cooperation Committee of 23 April 1991 derogating from the definition of the concept of 'originating products' to take account of the special situation of Senegal with regard to its production of canned tuna
 Type: Decision
 Subject Matter: international trade;  foodstuff;  Africa;  fisheries
 Date Published: 1991-07-13

 Avis juridique important|21991D0713(01)Decision No 2/91 of the ACP-EEC Customs Cooperation Committee of 23 April 1991 derogating from the definition of the concept of 'originating products' to take account of the special situation of Senegal with regard to its production of canned tuna Official Journal L 187 , 13/07/1991 P. 0055 - 0055DECISION No 2/91 OF THE ACP-EEC CUSTOMS COOPERATION COMMITTEE of 23 April 1991 derogating from the definition of the concept of 'originating products` to take account of the special situation of Senegal with regard to its production of canned tuna (91/345/EEC) THE ACP-EEC CUSTOMS COOPERATION COMMITTEE, Having regard to the Fourth ACP-EEC Convention, signed at LomÃ © on 15 December 1989. Having regard to Decision No 2/90 of the ACP-EEC Council of Ministers of 27 February 1990, on transitional measures to be applied from 1 March 1990 (1), and in particular Article 2 (1) (d) thereof; Having regard to Protocol 1 to the Fourth ACP-EEC Convention concerning the definition of the concept of originating products and methods of administrative cooperation, and in particular Articles 30 and 31 thereof, Whereas those Articles make provision for derogations to be made from the rules of origin by the Customs Cooperation Committee, in particular to facilitate the development of existing industries or the creation of new industries; Whereas Article 31 (8) of Protocol 1 lays down a special procedure for derogations concerning canned tuna which are automatically granted within an annual quota; Whereas the African, Caribbean and Pacific (ACP) States have submitted a request under the said Article 31 (8) from the Government of Senegal for a derogation from the definition set out in Protocol 1 in respect of 500 tonnes of canned tuna produced by Senegal; Whereas in these circumstances a derogation from the definition of the concept of originating products should be accorded to Senegal in accordance with Article 31 (8), HAS DECIDED AS FOLLOWS: Article 1 By way of derogation from the special provisions of the list in Annex II to Protocol 1, canned tuna falling within heading No 16.04 of the Common Customs Tariff and manufactured by Senegal shall be considered as originating in Senegal under the conditions set out in this Decision. Article 2 The derogation provided for in Article 1 shall relate to a quantity of 500 tonnes of canned tuna falling within heading No 16.04 of the Common Customs Tariff produced in an exported from Senegal between 1 April and 31 December 1991. Article 3 The competent authorities of Senegal shall take the necessary steps to carry out quantitative checks on exports of the products referred to in Article 2 and shall forward to the Commission every three months a statement of the quantities in respect of which movement certificates EUR. 1 have been issued on the basis of this Decision. Article 4 The ACP States, the Member States and the Community shall be bound, each to the extent to which it is concerned, to take the measures necessary to implement this Decision. Article 5 This Decision shall enter into force on the day of its adoption. Done at Brussels, 23 April 1991. For the ACP-EEC Customs Cooperation Committee The Chairmen P. WILMOTT Ernest S. MPOFU